EXHIBIT 10.28

 

August 19, 2004

 

Martin E. Schmieg

640 W. Carpenter Lane

Philadelphia, PA 19119

 

Dear Martin:

 

This letter shall serve to set forth the terms of employment offered to you by
Sirna Therapeutics, Inc. (the “Company”) and acknowledge your acceptance of the
employment on such terms as detailed below. This letter (agreement) shall become
effective upon the mutually agreed upon start date of your employment with the
Company (the “Effective Time”).

 

Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them on Attachment A hereto, which is incorporated herein.

 

1. Positions and Scope of Employment. Upon the Effective Time, you shall serve
as Senior Vice President and Chief Financial Officer of the Company. You shall
render such business and professional services in the performance of your
duties, consistent with your position within the Company, consistent with the
Bylaws of the Company and as shall reasonably be assigned to you by the
Company’s President and Chief Executive Officer and/or the Board of Directors
(the “Board”), and you shall report directly to the President and Chief
Executive Officer. You shall perform your duties faithfully and to the best of
your ability and shall devote your full business efforts and time to the
Company.

 

2. Compensation.

 

(a) Base Salary; Annual Reviews. During the period beginning as of the Effective
Time and ending on December 31, 2004, the Company shall pay to you as
compensation for your services a base salary at the annualized rate of $250,000
(the “Base Salary”). Thereafter, your Base Salary shall be subject to annual
performance review by the President and Chief Executive Officer. Your Base
Salary shall be paid in accordance with the Company’s normal payroll practices.

 

(b) Bonus. In each calendar year of your employment with the Company you shall
be eligible to earn a bonus. The annual bonus shall be based upon attainment of
goals which shall be mutually agreed upon by you and the President and Chief
Executive Officer. The amount of the annual bonus which you shall be eligible to
earn shall be equal to twenty five percent (25%) of your then current annual
Base Salary in the event: (a) you achieve such goals, and (b) the Company
achieves its corporate goals. This amount shall be pro rated for the 2004
calendar year based upon the portion thereof during which you were employed by
the Company. Your bonus shall be reasonably increased or decreased based on the
overachievement or underachievement of such goals. Such bonus shall be payable
in a cash lump sum within sixty (60) days after the end of the calendar year
with respect to which the bonus is payable.

 

Sirna Employment Agreement-Martin



--------------------------------------------------------------------------------

(c) Options. The Company shall grant to you stock options to purchase 250,000
shares of the Company’s common stock. The stock option grant shall be governed
by the terms of Company’s Stock Option Plan and the exercise price for the stock
option will be the NASDAQ market closing price per share on the start date of
employment with the Company. Such options shall be exercisable for a period of
ten (10) years at an exercise price equal to the Fair Market Value (as defined
in the Company’s stock option plan) on the date of the stock option grant.
Twenty five percent (25%) of the stock options granted herein shall vest on an
annual basis during the first year of your employment with the Company and the
remaining seventy five percent (75%) of the stock options shall vest thereafter
on a monthly basis over the subsequent (3) years so as to be fully vested at the
end of a period of four (4) years after the Effective Time. Each stock option
grant shall be in the form of incentive stock options in the maximum amount
permitted by applicable law. You will also be considered for additional grants
of stock options in connection with each annual review by the Board.

 

(d) Employee Benefits. During your employment with the Company, you shall be
entitled to participate in the employee benefit plans currently and hereafter
maintained by the Company, which shall include, without limitation, the
following:

 

(i) group PPO medical and dental insurance plans (the coverage under which shall
include your dependents and contain no restrictions relative to pre-existing
conditions and will be effective on the first day of the first month after
Effective Time);

 

(ii) short-term disability insurance and long-term disability insurance (which
coverage shall contain no restrictions relative to pre-existing conditions);

 

(iii) term life insurance in the guaranteed amount of $425,000 with the option
of completing an evidence of insurability for an additional $75,000, and with
your having the right to designate the beneficiary(ies) thereof;

 

(iv) participation in the Company’s 401(k) plan, your contributions to which may
be matched by the Company with contributions of shares of its common stock if
approved by the Board; provided that any such matching contributions shall vest
over three (3) years of service (you can enroll on the first available date
allowed under the plan following the Effective Time);

 

(v) participation in the Company’s Flexible Spending Account; and

 

(vi) participation in the Company’s Stock Purchase Plan, allowing purchase of
shares of the Company’s common stock at fifteen percent (15%) below the market
price (you can enroll on the first available date allowed under the Plan
following the Effective Time).

 

The Company reserves the right to revise, add or rescind any benefits at any
time for its employees generally; provided that any such permitted revision,
addition or rescission of benefits by the Company shall be without prejudice to
your rights provided in Section 4(d) hereof.

 

Sirna Employment Agreement-Martin

 

2



--------------------------------------------------------------------------------

(e) Vacation Days; Sick Days; Holidays. You shall be entitled to paid vacation,
sick days and holidays in accordance with the Company’s policies as in effect
from time to time, as well as all applicable state and federal laws.

 

(f) Expenses. The Company shall reimburse you for reasonable travel,
entertainment or other expenses incurred by you in the furtherance of or in
connection with the performance of your duties on behalf of the Company and/or
for Company approved personal professional development in accordance with the
Company’s expense reimbursement policy as in effect from time to time.

 

3. Termination.

 

(a) At-Will Employment. You and the Company agree that your employment with the
Company shall be “at-will” employment, that you are free to resign and, subject
to the provisions hereof, the Company is free to terminate your employment at
any time for any reason or no reason.

 

(b) Voluntary Termination; Termination for Cause. In the event that your
employment with the Company is terminated voluntarily by you or for Cause by the
Company, then (i) all options which have vested shall continue to be exercisable
in accordance with the terms of the Company’s stock option plan and applicable
legal requirements; (ii) all payments of Base Salary accrued but unpaid on the
date of termination, as well as all expenses incurred to the date of
termination, shall be due and payable to within the required timeframe allowed
by law and all further compensation by the Company to you hereunder shall
terminate as of the date of termination; and (iii) you shall be entitled to
continue medical and dental insurance coverage for yourself and your dependents,
at your expense, at the same level of coverage as was provided to the you under
the Company’s insurance plan immediately prior to the termination (“Health Care
Coverage”) by electing COBRA continuation coverage (“COBRA”) in accordance with
applicable law.

 

(c) Termination upon Death or Disability. In the event that your employment with
the Company is terminated as a result of your death or permanent disability then
(i) all options which have vested shall continue to be exercisable in accordance
with the terms of the Company’s stock option plan and applicable legal
requirements; (ii) the Company shall pay to you, your estate or your designated
trust, as applicable, all payments of Base Salary and bonuses accrued but unpaid
on the date of termination, as well as expenses incurred to the date of
termination, immediately upon the date of termination and all further
compensation by the Company to you hereunder shall terminate as of the date of
termination; and (iii) you shall be entitled to continue medical and dental
insurance coverage for yourself and your dependents, at your expense, at the
same level of coverage as was provided to you under the Company’s Health Care
Coverage by electing COBRA in accordance with applicable law. For purposes
hereof, the term “permanent disability” shall mean your inability to perform
your duties as they exist at the time disability commences on account of
illness, accident or other physical or mental incapacity which shall continue
for a consecutive period of ninety (90) days or an aggregate of one hundred
twenty (120) days in any consecutive twelve-month period.

 

Sirna Employment Agreement-Martin

 

3



--------------------------------------------------------------------------------

(d) Termination without Cause. In the event that your employment with the
Company is terminated by the Company without Cause, then (i) all options which
have vested shall continue to be exercisable in accordance with the terms of the
Company’s stock option plan and applicable legal requirements; (ii) all payments
of Base Salary and bonuses accrued in accordance with Company’s policy, but
unpaid on the date of termination, as well as all expenses incurred to the date
of termination, shall be due and payable to you immediately; (iii) subject to
the provisions of Section 4 hereof, your unvested options shall continue to
vest, on a monthly basis, during the nine (9) month severance period described
in Section 3(d)(iv) below, but such continuing vesting of your unvested options
shall cease upon your obtaining new employment during the applicable severance
period; (iv) the Company shall pay to you a severance payment, in monthly
installments, equal to your Base Salary for a period of nine (9) months;
provided, however, that in the event you are terminated as a result of a Change
of Control (other than for Cause), the amount of such severance payment shall be
twelve (12) months’ severance; provided, further, that in the event you obtain
other employment during the applicable nine (9) or twelve (12) month severance
period, your severance payments thereafter shall be reduced on a prospective
basis (not to less than 0) in the amount of cash compensation received by you
during the remainder of such applicable severance period; and (v) the Company
shall be responsible for all costs relating to maintaining your Health Care
Coverage for you and your dependents under COBRA during the designated severance
period. You shall be entitled to continue medical and dental insurance coverage
for yourself and your dependents for the remaining period, at your expense in
accordance with applicable law. However, such Health Care Coverage shall
terminate upon your obtaining alternative Health Care Coverage (after completing
any waiting periods for such coverage to become effective).

 

4. Change of Control. Notwithstanding anything to the contrary contained herein,
in the event of a Change of Control of the Company if your employment is
terminated by the Company within one (1) year after the Change of Control (other
than for cause), then: (i) the greater of (a) fifty percent (50%) of your
unvested options shall vest immediately, or (b) your unvested options shall
continue to vest, on a monthly basis, during the twelve (12) month severance
period described in Section 3(d)(iv) above; and (ii) the Company shall pay to
you a severance payment in accordance with the provisions of Section 3(d) above.

 

5. Non-Disclosure and Non-Competition Agreement and Invention Assignment
Agreement. You will enter into the Company’s standard Non-Disclosure and
Non-Competition Agreement and Invention Assignment Agreement upon commencing
employment hereunder, in the forms of Attachment B and Attachment C hereto.

 

6. Directors’ and Officers’ Liability Policy. You will be covered under the
Company’s directors’ and officers’ liability insurance policy, which shall
provide coverage in an amount and upon terms customary to similarly situated
companies. The Company shall maintain a policy throughout the duration of your
employment.

 

7. Relocation Expenses associated with this Agreement. Terms for reimbursement
of expenses associated with your relocation from Philadelphia, Pennsylvania to
Colorado, shall be in accordance with the terms set forth in enclosed

 

Sirna Employment Agreement-Martin

 

4



--------------------------------------------------------------------------------

Attachment D. If employment is terminated voluntarily or for cause within one
(1) year of payment/reimbursement by Company then 100% of relocation expenses
are to be promptly (but in no event later than 30 days following the
termination) repaid to Company.

 

8. Indemnification. The Company agrees that if you are made a party or are
threatened to be made a party to any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), by reason of the
fact that you are or were a director, officer, employee or agent of the Company
or any subsidiary or affiliate of the Company, whether or not the basis of such
Proceeding is alleged action in an official capacity as a director, officer,
employee or agent, you shall be indemnified and held harmless by the Company to
the fullest extent authorized by Delaware law, as the same exists or may
hereafter amended, against all damages, losses, judgments, liabilities, fines,
penalties, excise taxes, settlements and costs, including reasonable attorneys’
fees, accountants’ fees and disbursement, incurred or suffered by you in
connection therewith (including the advancement of your defense costs and
expenses as and when incurred) and such indemnification shall continue as to you
even if you have ceased to be an officer, director or agent and are no longer
employed by the Company and shall inure to the benefit of your heirs, executors
and administrators.

 

9. Assignment. This Agreement shall be binding upon and inure to the benefit of
(a) your heirs, executors and legal representatives upon your death and (b) any
successor or assignee of the Company. Any successor of the Company shall be
deemed substituted for the Company under the terms of this Agreement for all
purposes. For this purpose, “successor” means any person, firm, corporation or
other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company.

 

10. Notices. All notices, requests, demands and other communications provided
hereunder shall be in writing and shall be deemed given (i) on the date of
delivery if delivered personally, (ii) one (1) day after being sent by a well
established commercial overnight service, or (iii) four (4) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing:

 

If to the Company:

 

SIRNA THERAPEUTICS, INC.

2950 Wilderness Place

Boulder, Colorado 80301

Attn: President & CEO

Copy to: V. P. Legal Affairs

 

If to you:

 

at the last residential address known by the Company.

 

11. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.

 

Sirna Employment Agreement-Martin

 

5



--------------------------------------------------------------------------------

12. Integration. Upon the Effective Time, this Agreement, together with the
Non-Disclosure Agreement, Invention Assignment Agreement and the
Non-Competition/Non-Solicitation Agreement, represents the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements whether written or oral. No waiver,
alteration, or modification of any of the provisions of this Agreement shall be
binding unless in writing and signed by duly authorized representatives of the
parties hereto.

 

13. Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Colorado, without reference to
principles of conflict of laws. You and the Company each hereby submits,
exclusive jurisdiction of the courts located in the State of Colorado and any
courts of appeal therefrom, and waives any objection (on the grounds of lack of
jurisdiction, or forum non coveniens or otherwise) to the exercise of such
jurisdiction by any such courts.

 

14. Effective Time. This Agreement shall become effective at the Effective Time.

 

Please sign this Agreement and return one signed original copy to me,
acknowledging your agreement with and acceptance of these terms of employment.

 

 

Sincerely, SIRNA THERAPEUTICS, INC. By:  

/s/ Howard W. Robin

--------------------------------------------------------------------------------

Name:   Howard W. Robin Title:   President & CEO

 

Agreed and accepted:

 

/s/ Martin E. Schmieg

--------------------------------------------------------------------------------

Martin E. Schmeig

Dated: August, 2004

 

Sirna Employment Agreement-Martin

 

6



--------------------------------------------------------------------------------

Attachment A

 

DEFINITIONS

 

Cause. “Cause” is defined as (i) conviction of a felony crime involving moral
turpitude, (ii) an intentional action or intentional failure to act which was
performed in bad faith and to the material detriment of the Company, (iii)
continued intentional refusal or intentional failure to act in accordance with
any lawful and proper direction or order of the Board, (iv) willful and habitual
neglect of the duties of employment, or (v) breach of the Non-Disclosure
Agreement, contemplated hereunder; provided, however, that with respect to the
events of “cause” described under clauses (ii) through (v) above, the Company
shall have first provided to you written notice describing the nature of the
event and, thereafter, provided a reasonable opportunity to cure such event,
which reasonable opportunity shall in no event be less than thirty (30) days
following receipt of such notice.

 

Change of Control. “Change of Control” of the Company is defined as: (i) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended) becomes the “beneficial owner” (as defined in
Rule 13d-3 under said Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the total voting power represented
by the Company’s then outstanding voting securities; or (ii) the consummation of
a merger or consolidation of the Company with any other corporation that has
been approved by the stockholders of the Company, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the stockholders
of the Company approve a plan of complete liquidation of the Company; or (iii)
the consummation of the sale or disposition by the Company of all or
substantially all the Company’s assets; or (iv) when the individuals who on the
date hereof constitute the Board and any new director (other than a director
designated by a person or entity who has entered into an agreement to effect a
transaction described in clause (i), (ii) or (iii) above), whose nomination
and/or election to the Board was approved by a vote of at least a majority of
the directors still in office who either were directors on the date hereof or
whose election or nomination for election was previously approved, cease for any
reason constitute a majority of the Board.

 

Sirna Employment Agreement-Martin

 

7



--------------------------------------------------------------------------------

Attachment B

 

Attachment B

 

NON-DISCLOSURE AND NON-COMPETITION AGREEMENT

 

IN CONSIDERATION of my employment and continued employment by Sirna
Therapeutics, Inc. (the “Company”), I hereby agree as follows:

 

1. During the continuance of my employment with the Company and subsequent
thereto, I will not, directly or indirectly, disclose or reveal to any person,
firm, or corporation, or use for my benefit or for the benefit of any person,
firm, or corporation, any knowledge or information which I may acquire
concerning the Company’s business or products, including, without limitation,
technology, manufacturing processes, formulas, formulations, processes,
discoveries, patents, patent applications, research, product development,
marketing plans, research and development plans, systems, names, types,
quantities or sources of supply of materials used or sold by the Company,
pricing information, the identities of former or existing customers of the
Company and other trade or business secrets or other confidential information of
the Company, which shall also include any confidential information of any other
party revealed to me during my employment by the Company. Upon termination of my
employment with the Company, I will forthwith return to the Company all
documents, lists, books, records, computer tapes, and disks relating to the
foregoing and the business or customers of the Company and all other property
belonging to it. I further agree that the Company’s information processing
equipment, software and services are not to be used for personal gain or
purposes.

 

2. I further agree that during the continuance of my employment with the Company
and for a period of one (1) year after the termination of my employment with the
Company for any reason (with or without cause) (the “Non-Competition Period”):
(i) I will not, anywhere in the United States, engage, without the express prior
written consent of the Company, in any business or activity in direct
competition with Company in the then current Field of Interest (as defined
below), whether as an employee, consultant, partner, principal, agent,
representative, equity holder or in any other individual, corporate or
representative capacity (without limitation by specific enumeration of the
foregoing), or render any services or provide any advice to any person, company
or other entity (each, a “Person”) in direct competition with the Company in the
then current Field of Interest (a “Competing Business”); (ii) I will not,
anywhere in Colorado, engage, without the express prior written consent of the
Company, in any business or activity in direct competition with the Company in
the then current Field of Interest, whether as an employee, consultant, partner,
principal, agent, representative, equity holder or in any other individual,
corporate or representative capacity (without limitation by specific enumeration
of the foregoing), or render any services or provide any advice to any Competing
Business; and (iii) I will not, in any of the counties in the State of Colorado,
engage, without the express prior written consent of the

 

Sirna Employment Agreement-Martin

 

8



--------------------------------------------------------------------------------

Company, in any business or activity in direct competition with the Company in
the then current Field of Interest, whether as an employee, consultant, partner,
principal, agent, representative, equity holder or in any other individual,
corporate or representative capacity (without limitation by specific enumeration
of the foregoing), or render any services or provide any advice to any Competing
Business.

 

3. I acknowledge that the Company proposes that its principal business
activities shall relate to the research, development, manufacture, license, sale
and distribution of therapeutic products using small interfering nucleic acid
(siNA), including without limitation, small interfering RNA (siRNA), technology
(hereinafter, “siNA Technology”). During the Non-Competition Period, the Company
may, in addition to or in substitution for siNA Technology, have additional
platform technologies as its principal business activity or activities,
including without limitation programs in therapeutic areas where the Company has
advanced a product into pre-clinical toxicology or later stages of development
(the “Field of Interest”). For example, the current Field of Interest would
include without limitation the viruses HBV and HCV and the therapeutic gene
target VEGF-Receptor R-1, which are within the scope of the Company’s current
principal business activities, but other therapeutic areas, such as anti-viral
therapeutic products and specific cancer therapeutics, would exceed the scope of
activities covered by the current Field of Interest.

 

4. Notwithstanding anything to the contrary contained in this Agreement, upon
the termination of my employment with the Company for any reason (with our
without cause), it is understood and agreed that I may thereafter engage,
without the consent of the Company, in any business or activity, whether as an
employee, consultant, partner, principal, agent, representative, equity holder
or in any other individual, corporate or representative capacity (without
limitation by specific enumeration of the foregoing) for any Person that is
engaged in the then current Field of Interest at the time of termination of my
employment with the Company, so long as (i) the principal business activity of
such Person is not in such Field of Interest and (ii) I do not personally engage
or provide counsel, advice or direction in any activities that are within such
Field of Interest for such Person.

 

5. Notwithstanding the foregoing, I may own, directly or indirectly, up to one
percent (1%) of any class of “publicly traded securities” of any Person which
owns or operates a business that is a Competing Business. For the purposes of
this Section 5, “publicly traded securities” shall mean securities that are
traded on a national securities exchange or listed on the Nasdaq National
Market.

 

6. I further agree that, during the Non-Competition Period, I will not for any
reason intentionally or knowingly or willfully (i) solicit or divert any
business, clients, customers, or partners made known by me during his employment
with the Company away from the Company, (ii) induce customers, clients,
partners, suppliers, agents or other Persons under contract or otherwise
associated or doing business with the Company who are made known by me during
his employment

 

Sirna Employment Agreement-Martin

 

9



--------------------------------------------------------------------------------

with the Company to reduce or alter any such association or business with the
Company, and/or (iii) solicit any Person in the employment of the Company to (A)
terminate such employment, and/or (B) accept employment, or enter into any
consulting arrangement, with any Person other than the Company.

 

7. To my knowledge, this Agreement is a legal, valid and binding obligation,
enforceable against me in accordance with its terms to the fullest extent
permitted under applicable federal, state or local law.

 

8. For the purposes of this Agreement, the term “Company” shall include any
related or affiliated companies of Sirna Therapeutics, to the extent such
related or affiliated companies engage in activities related to the Field of
Interest.

 

9. In the event I breach, or threaten, or attempt to breach, any of the
covenants set forth in this Agreement, I, recognizing that immediate and
irreparable injury will be caused the Company, agree that in addition to any
other rights and remedies of the Company, each said covenant may be enforced by
an action to obtain an injunction or restraining order, which may be granted
immediately and without prior notice upon commencement of such action.

 

10. To the extent any provision of this Agreement shall be determined to be
unlawful or otherwise unenforceable, in whole or in part, such determination
shall not affect the validity of the remainder of this Agreement, and this
Agreement shall be reformed to the extent necessary to carry out its provisions
to the greatest extent possible. In the absence of such reformation, such part
of such provision shall be considered deleted from this Agreement and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect. In furtherance and not in limitation of the
foregoing, should the duration or geographical extent of, or business activities
covered by any provision of this Agreement be in excess of that which is valid
and enforceable under applicable law, then such provision shall be construed to
cover only that duration, extent or activities which may validly and enforceably
be covered. To the extent any provision of this Agreement shall be declared
invalid or unenforceable for any reason by any governmental entity in any
jurisdiction, this Agreement (or provision thereof) shall remain valid and
enforceable in each other jurisdiction where it applies. I acknowledge the
uncertainty of the law in this respect and expressly stipulate that this
Agreement shall be given the construction which renders its provisions valid and
enforceable to the maximum extent (not exceeding its express terms) possible
under applicable law.

 

11. This Agreement will be governed by the law of Colorado.

 

Date: August 19, 2005   

/s/ Martin E. Schmieg

--------------------------------------------------------------------------------

     Signature     

Martin E. Schmieg

--------------------------------------------------------------------------------

     Name (Print or Type)

 

Sirna Employment Agreement-Martin

 

10



--------------------------------------------------------------------------------

Attachment C

 

ASSIGNMENT OF INVENTIONS

 

Sirna Employment Agreement-Martin

 

 

11



--------------------------------------------------------------------------------

Attachment D

 

RELOCATION TERMS

 

RELOCATION PACKAGE: COMPANY WILL PROVIDE THE FOLLOWING RELOCATION ASSISTANCE.

 

Temporary travel Between Philadelphia, PA and Denver, CO   

•

  

Reimbursement for temporary travel between Denver and Philadelphia for up to 9
months at the rate of $1,200 per month

 

  

•

  

Any unused amount in a given month may be applied towards reimbursement of
temporary travel expenses during the remainder of the 9-month period

 

Temporary Living    •   

Reimbursement for temporary living accommodations(housing, utilities) for up to
9 months

 

   •   

Up to $2,000/month temporary living maximum

 

   •   

Up to $250.00/month for meals.

 

   •   

If needed, a rental car for up to 9 months.

 

Moving of Household Goods   

•

  

The Cost of packing, crating, insuring, movement and unpacking of normal
household goods. No weight limit.

 

   •   

The cost of moving up to 3 automobiles

 

 

   •   

Excludes items not normally moved by the relocation service (e.g., RV’s, boats,
perishables, firewood, house plants, pets, hobby equipment, articles of
extraordinary value (jewelry, precious stones, etc.)

 

Family Travel To New Location    •   

By air: One-way coach

 

   •    By auto: at $0.32/mile Sale of Primary Residence in Pennsylvania    •   
Reasonable and customary fees associated with the sale of your primary residence
in Pennsylvania will be reimbursed, such as commission (not to exceed 6%),
inspections, survey, appraisals, title insurance, transfer fees, attorney’s
fees, and other normal closing costs required by seller. Purchase of Primary
Residence in Colorado   

•

  

Reasonable and customary fees associated with the purchase of a primary
residence will be reimbursed such as costs of inspections, survey, appraisals,
title insurance, transfer fees, attorney’s fees, and other normal closing costs
required by purchaser.

 

  

•

   Company shall pay up to 3 points (loan origination fees) associated with the
purchase of your primary residence in Colorado

 

Sirna Employment Agreement-Martin

 

12



--------------------------------------------------------------------------------

Tax Reimbursement    •    Any taxable expenses associated with your relocation
that are non-deductible will be grossed up by Company. Reimbursement
Documentation    •    All reimbursements herein shall be based on submission of
appropriate documentation. Voluntary Separation or Separation for Cause    •   
Should you voluntarily separate from the Company or if you are terminated for
cause, within one (1) year of the completion date of the move/relocation then
all costs incurred by Company in connection with the move/relocation are to be
fully and promptly reimbursed by you.

 

Printed Name: Martin E. Schmeig

 

Signed:  

/s/ Martin E. Schmeig

--------------------------------------------------------------------------------

 

Date: August 19, 2004

 

Sirna Employment Agreement-Martin

 

13